IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-76,774


EX PARTE NANCY ENRIQUEZ, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. CR-05I-155 IN THE 222ND JUDICIAL DISTRICT COURT

FROM DEAF SMITH COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant pleaded guilty to possession of a
controlled substance in a drug free zone, and originally received a probated sentence.  Her probation
was later revoked, and she was sentenced to four years' imprisonment.  She did not appeal her
conviction. 
	Applicant contends that her plea was involuntary because trial counsel failed to advise her
of the parole consequences of the drug free zone allegation.  Trial counsel filed an affidavit with the
trial court, in which he stated that he advised Applicant of some of the consequences of the drug free
zone allegation, but was not aware of the parole consequences of the drug free zone allegation until
after Applicant's probation had been revoked.   In addition, the trial court conducted a habeas
hearing.  Based on the affidavit and the testimony at the hearing, the trial court determined that. 
Applicant is entitled to relief.  Ex parte Huerta, 692 S.W.2d 681 (Tex. Crim. App. 1985).
	Relief is granted.  The judgment in Cause No. CR-05I-155 in the 222nd Judicial District
Court of Deaf Smith County is set aside, and Applicant is remanded to the custody of the sheriff of
Deaf Smith County to answer the charges as set out in the indictment.  The trial court shall issue any
necessary bench warrant within 10 days after the mandate of this Court issues.
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional
Institutions Division and Pardons and Paroles Division.

Delivered: April 18, 2012
Do Not Publish